DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 5/23/2022 with respect to the 35USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-14, and 16-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for determining and treating fluid responsiveness, comprising continuously measuring an electrocardiogram signal, the signal having a frequency greater than 250 Hz to about 1000 Hz, performing operations of a first machine learning algorithm using the electrocardiogram signal as an input to continuously determine features of the electrocardiogram signal, performing operation of a second machine learning model using the determined features as input to generate a fluid responsiveness index as an output, wherein one of the determined features used as input by the second machine learning algorithm is a rise angle of the QRS complex, and administering a course of treatment to the subject based on the fluid responsiveness index.
The closest prior art of record is Cannesson (US 2011/0270111) as noted in Applicant IDS dated 5/23/2019 in view of Xue et al (US 2005/0004481 ) (“Xue”) and further in view of Addison et al (US 2014/0316278) (“Addison”) as evidenced by Addison et al (US 2010/0324827) (“Addison 2”) as noted in Applicant IDS dated 5/23/2019 and further in view of Wilson (US 2004/0199482).
Cannesson teaches a fluid responsiveness determination and treatment, comprising measuring electrocardiogram signals, determining features of the electrocardiogram signals, using the determined features to generate fluid responsiveness index.
Xue teaches continuous high-resolution electrocardiogram data sampling and performing analysis of the real-time electrocardiogram data.
Addison teaches fluid responsiveness analysis utilizing machine learning to perform the fluid responsiveness prediction, and teaches an input to the machine learning may be respiratory sinus arrhythmia.
Addison 2 teaches that fluid responsiveness data prediction can utilize neural network analysis of the electrocardiogram data itself.
Wilson teaches that physiological data may be analyzed by dual neural networks, where the first neural network extracts features and the second neural network analyzes the data.

Yet their combined efforts do not fairly teach or suggest performing a fluid responsiveness prediction with the use of a feature of a rise angle of the QRS complex of the electrocardiogram signal.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791